UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 17, 2012 SP BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 001-34933 27-3347359 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer if Incorporation) Identification No.) 5224 West Plano Parkway, Plano, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(972) 931-5311 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On May 17, 2012, SP Bancorp, Inc. (the “Company”) held its Annual Meeting of Stockholders.At the Annual Meeting, stockholders considered the election of directors, the approval of the SP Bancorp, Inc. 2012 Equity Incentive Plan and the ratification of independent registered public accountants.On March 31, 2012, the record date, there were 1,716,800 shares of the Company’s common stock outstanding and entitled to be cast and of these outstanding shares 1,368,215 shares voted.A breakdown of the votes cast is set forth below. 1. The election as director of the nominees listed below to serve for a three-year term Broker For Withheld Non-Votes P. Stan Keith Lora J. Villarreal Jeffrey B. Williams 2. The approval of the SP Bancorp, Inc. 2012 Equity Incentive Plan. Broker For Against Abstain Non-Votes n/a 3. The ratification of the appointment of McGladrey & Pullen, LLP as our independent registered public accountants for the year ending December 31, 2012. For Against Abstain The information in the preceding paragraph, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933. Item 9.01.Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired. Not Applicable. (b) Pro Forma Financial Information. Not Applicable. (c) Shell Company Transactions. Not Applicable. (d) Exhibits None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. SP BANCORP, INC. DATE:May 21, 2012 By:/s/Jeffrey L. Weaver Jeffrey L. Weaver President and Chief Executive Officer
